Exhibit 10.21

PART-TIME EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into and effective as of June 1, 2006, by and between
Cytori Therapeutics, Inc., a Delaware corporation located at 3020 Callan Road,
San Diego, CA 92121 (“Company”), and Charles E. Galetto, an individual with a
residence address of 12445 Figtree Street, San Diego, CA 92131 (“Employee”).

In consideration of the mutual promises made by the parties to this Agreement,
the parties agree as follows:

1. Duties and Compensation

(a) Employee is engaged by the Company as a Financial Advisor and shall perform
the duties customarily associated with that position.

(b)  The Company shall pay to Employee for the services to be rendered hereunder
a basic salary at a monthly rate of Two Thousand Forty Four Dollars ($2,044.00)
per month, in addition to an hourly rate of One Hundred Seventy Five Dollars
($175.00) per hour for any services rendered. The salary and hourly earnings
shall be payable twice a month on the fifteenth and last days of each month
during which this Agreement is in force.

2. Duration and Termination

The term of this Agreement shall commence on June 1, 2006 and shall terminate on
December 15, 2006 unless extended by mutual agreement. The employment
relationship created by this Agreement is “at will” and may be terminated by
either the Company or Employee at any time, with or without cause.  Should the
Company terminate Employee without cause prior to December 15, 2006, Employee
shall receive, as severance, the balance of his basic monthly salary payments
that would have otherwise been payable from the date of termination through
December 15, 2006.  Except as otherwise agreed in writing, neither the Company
nor Employee shall have any further obligation to each other by way of
compensation or otherwise.

3. Other Compensation / Benefits

Employee understands and agrees that by his employment hereunder he shall not
earn or accrue any right to any additional compensation.  Employee further
understands and agrees that, while he will receive all legally-mandated benefits
(such as Social Security and workers’ compensation insurance), he is not
eligible to participate in any of the Company’s other benefits plans or
programs, including, but not limited to, 401(k), stock options, health
insurance, paid time off and the Company’s flexible benefits plan.

4. Agreement Relating to Confidential Information

Employee agrees that he shall continue to be covered by the Company’s
Confidentiality and Assignment of Inventions Agreement which he executed on
April 24, 2000 and the Company’s Nondisclosure Agreement which he executed on
April 24, 2000.

5. Noninterference

While employed by the Company and for two (2) years immediately following the
termination of employment, Employee agrees not to interfere with the business of
the Company by soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company to terminate his or her employment in order to
become an employee, consultant or independent contractor to or for any
competitor of the Company. Employee further agrees that, at all times both
during employment by the Company and after his termination, Employee will not
use, reproduce, or disclose to any other person or company, any Confidential
Information as defined in the Company’s Confidential Information and Inventions
Agreement, that would enable or assist that person or company to solicit,
attempt to solicit, induce, or otherwise cause any employee of the Company to
terminate his or her employment with the Company.

6. Remedies

Employee agrees that the duties under Section 5, the Confidentiality and
Assignment of Inventions Agreement, and the Nondisclosure Agreement shall
survive termination of employment with the Company.


--------------------------------------------------------------------------------




7.  Governing Law

This Agreement and the rights and obligations of the parties shall be governed
and construed by the substantive laws of the State of California as applied to
contracts that are executed and performed entirely in California.  Exclusive
jurisdiction and venue for any dispute arising out of or related to this
Agreement shall lie with the federal and state courts located in and serving San
Diego County, California.

8. Complete Agreement; Amendments

The foregoing, together with the Confidential Information and Inventions
Agreement between Employee and the Company, is the entire agreement of the
parties with respect to the subject matter hereof and thereof and may not be
amended, supplemented, canceled or discharged except by written instrument
executed by both parties hereto. If either party should waive any breach of any
provision of this Agreement, he, she or it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

EMPLOYEE:

 

COMPANY:

 

 

 

Charles E. Galetto

 

Cytori Therapeutics, Inc.

 

 

 

 

 

 

/s/ Charles E. Galetto

 

By:

/s/ Mark E. Saad

 

 

 

Name:  Mark E. Saad

 

 

Title:    Chief Financial Officer

Phone:  858-271-7988

 

Phone:  (858) 458-0900

Fax:      858-695-0781

 

Fax:     (858) 458-0994

E-Mail: galetto@san.rr.com

 

E-Mail: msaad@cytoritx.com

 

 

 

 

 

 

Date:  5/24/2006

 

Date:  5/23/2006

 


--------------------------------------------------------------------------------